DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 11/15/2021.

Status of Claims
3.	Claims 1-2, 4-8, 10-11, 14-16 and 18-25 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-2, 4-5, 7 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Twyman et al (US 9,668,023) in view of Katz et al (US 10,089533) and Barton et al (US 10,942,026).

Regarding Claim 1, Twyman discloses a processor-implemented method for AI response to live stream video (interpreted as intended use), the method comprising: 
receiving a live video stream; capturing a plurality of messages from a user group in a social media chat discussion corresponding to the received live video stream (e.g., see Col 1 lines 20-40; Col 32 lines 52-62); determining a discussion pattern within the plurality of captured messages (e.g., see Col 1 lines 41-50; Col 32 lines 56-62; such as locating the trending topics); analyzing the live video stream for analyzing the live video stream for one or more questions or comments related to the determined discussion pattern (e.g., see Col 1 lines 46-50; Col 32 line 63- Col 33 line 4; topic related to the section of the media content rendered); generating a response to the one or more questions or comments related to the determined discussion pattern (e.g., see Col 1 line 51- Col 2 line 14; Col 30 lines 47-52; generating a response by identify the person of interest related to the determined discussion pattern); and transmitting the generated response to the one or more questions or comments to the social media chat discussion (e.g., see Col 2 lines 49-64; Col 7 lines 46-59; Col 30 lines 47-52; Col 31 lines 43-50; then transmitting the generated response to the social media component). 
Twyman is silent about determining a discussion pattern using natural language processing techniques; determining whether the determined discussion pattern requires a change in navigation of an autonomous vehicle, the autonomous vehicle comprising a camera capturing the live video stream; and in response to the determining that the determined discussion pattern requires a change in navigation of the autonomous vehicle, directing the autonomous vehicle to change its course of navigation.
In an analogous art, Katz equally discloses determining a discussion pattern using natural language processing techniques (e.g., see Col 36 lines 2-24; such as 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Twyman to include determining a discussion pattern using natural language processing techniques, as taught by Katz to evaluate an aggregated media value attributable to an underlying original source event or source video associated with the target object exposure so as to provide an objective reference for business decision.
Twyman and Katz are silent about determining whether the determined discussion pattern requires a change in navigation of an autonomous vehicle, the autonomous vehicle comprising a camera capturing the live video stream; and in response to the determining that the determined discussion pattern requires a change in navigation of the autonomous vehicle, directing the autonomous vehicle to change its course of navigation.
However, Barton equally discloses determining whether the determined discussion pattern requires a change in navigation of an autonomous vehicle, the autonomous vehicle comprising a camera capturing the live video stream; and in response to the determining that the determined discussion pattern requires a change in navigation of the autonomous vehicle, directing the autonomous vehicle to change its course of navigation (e.g., see Col 11 line 60 – Col 12 line 7; such as determine a change in navigation of an autonomous vehicle via discussion pattern from firefighters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Twyman to include determining whether the determined discussion pattern requires a change in navigation of an autonomous vehicle, the autonomous vehicle comprising a camera capturing the live video stream; and in response to the determining that the determined discussion pattern requires a change in navigation of the autonomous vehicle, directing the autonomous vehicle to change its course of navigation, as taught by Barton to take advantage of popular the autonomous vehicle to execute a desired mission based on the relevant viewers present on the event.

Regarding Claim 2, Twyman further discloses initiating the live video stream when objects within a surrounding area are identified as a learned value that is stored in a database (e.g., see Col 29 lines 46-58), wherein the learned value comprises patterns of discussion metrics (e.g., see Col 32 lines 52-62) and objects of value learned from historical social media group discussion questions and comments (e.g., see Col 2 lines 34-64; Col 29 line 65 – Col 30 line 20).

Regarding Claim 4, Twyman further discloses monitoring multiple social web site online chats to respond to multiple questions or answers almost simultaneously (e.g., see Col 3 lines 44-50).

Regarding Claim 5, Twyman further discloses comparing the determined discussion pattern within the plurality of the captured messages with a similar discussion pattern stored in a database (e.g., see Col 2 lines 1-8).

Regarding Claim 7, Barton equally discloses allowing a user to intervene in an operation of an autonomous vehicle camera in case of criminal activity (see Col 2 lines 11-27).

Regarding Claim 21, Barton further discloses the changed course of navigation of the autonomous vehicle changes a view of the camera of the autonomous vehicle (see Col 11 line 60 - Col 12 line 22).

Regarding Claim 22, Barton would disclose and render determining whether the determined discussion pattern requires a change in a parameter setting of the camera of the autonomous vehicle; and in response to the determining that the determined discussion pattern requires a change in a parameter setting of the camera, directing the camera to change the parameter setting to be obvious (see Col lines 8-34).

Regarding Claim 23, Barton would disclose and render the parameter setting comprising at least one member selected from a group consisting of a zoom level and a direction of the camera to be obvious (see Col lines 8-34).


5.	Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Twyman et al (US 9,668,023) in view of Katz et al (US 10,089533) and Howarth et al (US 2006/0224761).

Regarding Claim 8, Twyman discloses a computer system (see FIG. 4) for AI response to live stream video (intended use), the computer system comprising: 
one or more processors (406), one or more computer-readable tangible storage media (408), and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors to cause the computer system to perform a method comprising: 
capturing messages from a user group in a social media chat discussion (e.g., see Col 1 lines 20-40; Col 32 lines 52-62); determining a discussion pattern within the captured messages (e.g., see Col 1 lines 41-50; Col 32 lines 56-62; such as locating the trending topics); comparing the determined discussion pattern with patterns saved in a repository to identify an event; determining a potential value of a video live stream for the event based on the comparing (see Col 4 lines 20-39; such as determining a potential value of a video live stream based on an interest of person in a video live stream identified in the discussion pattern).
Twyman is silent about determining a discussion pattern using natural language processing techniques; determining a cost associated with operating an autonomous vehicle to produce video of the event; and in response to determining that the potential value exceeds the cost associated with operating the autonomous vehicle to produce video for the event, initiating the live stream video by capturing video with a camera of the autonomous vehicle.
In an analogous art, Katz equally discloses determining a discussion pattern using natural language processing techniques (e.g., see Col 36 lines 2-24; such as applies natural language processing to determine a correspondence between the keyword associated with the sporting event and the textual data of the trending data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Twyman to include determining a discussion pattern using natural language processing techniques, as taught by Katz to evaluate an aggregated media value attributable to an underlying original source event or source video associated with the target object exposure so as to provide an objective reference for business decision.
Twyman and Katz are silent about determining a cost associated with operating an autonomous vehicle to produce video of the event; and in response to determining that the potential value exceeds the cost associated with operating the autonomous vehicle to produce video for the event, initiating the live stream video by capturing video with a camera of the autonomous vehicle.
In an analogous art, Howarth equally discloses determining a cost associated with operating an autonomous vehicle to produce video of the event; and in response to determining that the potential value exceeds the cost associated with operating the autonomous vehicle to produce video for the event, initiating the live stream video by capturing video with a camera of the autonomous vehicle (e.g., see Para 139; Para 223). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Twyman and Katz to include determining a cost associated with operating an autonomous vehicle to produce video of the event; and in response to determining that the potential value exceeds the cost associated with operating the autonomous vehicle to produce video for the event, initiating the live stream video by capturing video with a camera of the autonomous vehicle, as taught by Howarth to enjoy the viewing experiences as desired by the user.

Regarding Claim 11, Twyman further discloses monitoring multiple social web site online chats to respond to multiple questions or answers almost simultaneously (e.g., see Col 3 lines 44-50).


6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Twyman et al (US 9,668,023), Katz et al (US 10,089533) and Howarth et al (US 2006/0224761) as applied in claim 8 above, and further in view of Qiu et al (US 2019/0116476) or alternatively, Barton et al (US 10,942,026).

Regarding Claim 14, Twyman is silent about allowing a user to intervene in an operation of an autonomous vehicle camera in case of criminal activity.
However, Qiu or Barton equally discloses allowing a user to intervene in an operation of an autonomous vehicle camera in case of criminal activity (see Qiu: Para 15-18; Barton: Col 2 lines 11-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Twyman, Katz and Howarth to include allowing a user to intervene in an operation of an autonomous vehicle camera in case of criminal activity, as taught by Qiu or Barton so that the emergency personnel can monitor the location.

Allowable Subject Matter
7.	Claims 15-16 and 18-20 are allowed.
Claims 6, 10 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-2, 4-8, 10-11, 14-16 and 18-25 have been considered but are moot in view of new grounds of rejection.

Conclusion
9.	Claims 15-16 and 18-20 are allowed.
Claims 1-2, 4-5, 7-8, 11, 14 and 21-23 are rejected.
	Claims 6, 10, 24 and 25 are objected.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426